Exhibit 10.41

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by KLA-Tencor Corporation to the Securities and Exchange Commission (the
“SEC”). Such portions have been redacted and are marked with a “**” in place of
the redacted language. The redacted information has been filed separately with
the SEC.

KLA-TENCOR

FY09 PERFORMANCE BONUS PLAN

(Annual Executive Bonus)

Plan Summary

The KLA-Tencor Performance Bonus Plan (the Plan) is intended to motivate senior
executives to achieve short-term and long-term corporate objectives by providing
a competitive bonus for target performance and the appropriate upside
opportunity to reward outstanding performance.

Plan Period

This Plan is effective for the fiscal year period from July 1 through June 30,
2009. Newly eligible employees (e.g. employees promoted to an incentive-eligible
position for the first time or a new hire) must be in an eligible position on or
before April 1 of the fiscal year in order to qualify for participation in
fiscal year FY09.

Eligible Positions

The Company’s Chief Executive Officer (CEO), Chief Operating Officer (COO), and
Executives holding a position at X02 level and above, are eligible to
participate in the Plan.

Program Payments

Bonus payments, based on performance during the Plan Period, will be paid within
90 days following June 30, 2009, but in no event later than December 31, 2009.
Bonus calculations are based on paid base salary for the applicable Plan Period.
Paid base salary includes base salary and seasonal bonuses paid in some
countries if the seasonal bonus is considered a component of the employee’s
annual salary. Paid base salary does not include relocation allowances and
reimbursements, tuition reimbursements, car/transportation allowances,
expatriate allowances, commissions, long-term disability payments, or bonuses
paid during the fiscal year. A participant must be a regular, active employee of
the Company on the date of the payout in order to receive payment. Employees who
are promoted or hired into an eligible position during the year (on or before
April 1) will have their payouts calculated on paid salary from the effective
date of the promotion or hire. If an employee’s target bonus changes during the
year, the payout will be prorated.

Target Bonus

A target bonus is established as a percent of base salary for each Plan
participant.

Funding Threshold

Total available funding for the Plan will be determined by performance against a
threshold level of PFO performance for the fiscal year. The Plan will be fully
funded (equivalent to the sum of 3.00 times each Plan participant’s target bonus
percentage and base salary) upon achievement of a performance threshold of
$[omitted]** of PFO or greater (including

 

 

** This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC.



--------------------------------------------------------------------------------

FY09 Performance Bonus Plan – Final   CONFIDENTIAL TREATMENT

 

Share-based compensation and excluding acquisitions, 1-time charges, and
deal-related amortization). This performance threshold constitutes the
performance threshold for purposes of Section 162(m) of the Internal Revenue
Code (Section 162(m)). This fully funded amount represents the maximum bonus
opportunity for each Plan participant and the maximum total cost of the Plan.

Performance Matrix and Determination of Funding Available for Bonus Payments

Upon achievement of the funding threshold, the level of funding available for
payment the Executives will be determined based on Total Company relative
revenue growth and PFO performance as provided in the table below. Amounts in
the table represent the multiple of each Executive’s target bonus available for
allocation of bonus payments (the Performance Matrix Multiple).

Relative Revenue Performance

 

**   0.00   1.00   1.00   1.00   1.36   1.46   1.56   1.66   1.76   1.86 **  
0.00   1.00   1.00   1.00   1.29   1.39   1.49   1.59   1.69   1.79 **   0.00  
1.00   1.00   1.00   1.23   1.33   1.43   1.53   1.63   1.73 **   0.00   0.96  
1.00   1.00   1.16   1.26   1.36   1.46   1.56   1.66 **   0.00   0.90   0.96  
1.00   1.10   1.20   1.30   1.40   1.50   1.60 **   0.00   0.83   0.90   0.96  
1.03   1.13   1.23   1.33   1.43   1.53 **   0.00   0.76   0.83   0.90   0.96  
1.06   1.16   1.26   1.36   1.46 **   0.00   0.70   0.76   0.83   0.90   1.00  
1.10   1.20   1.30   1.40 **   0.00   0.63   0.70   0.76   0.83   0.93   1.03  
1.13   1.23   1.33 **   0.00   0.57   0.63   0.70   0.77   0.87   0.97   1.07  
1.17   1.27 **   0.00   0.50   0.57   0.63   0.70   0.80   0.90   1.00   1.10  
1.20   **   **   **   **   **   **   **   **   **   **

Profit from Operations (PFO) Performance

Multiple cannot exceed 3.0 regardless of level of performance

 

** The information contained in these cells of this Performance Matrix has been
omitted pursuant to a request for confidential treatment and has been filed
separately with the SEC.

Individual Performance and Determination of Executive Bonus Payments

Each individual Executive’s actual bonus payment amount will be based on the
CEO’s assessment of the Executive’s performance for the year and determination
of an Individual Performance Multiplier (IPM) ranging from 80-120%. The IPM is
multiplied by the Executive’s target bonus and the multiple achieved from the
Performance Matrix to determine the actual bonus payment amount (see bonus
calculation below). Each Executive’s performance will be evaluated based on how
effectively they led their organization as demonstrated against the key Balanced
Scorecard measures and objectives for the Executive’s respective organization.
The IPM and final bonus payments for each Plan participant, with the exception
of the CEO, will be recommended by the CEO and reviewed and approved by the
Compensation Committee. The IPM and final bonus for the CEO will be determined
by the company’s Board of Directors.



--------------------------------------------------------------------------------

FY09 Performance Bonus Plan – Final   CONFIDENTIAL TREATMENT

 

Bonus Calculation

The formula for a participant’s bonus calculation is:

Paid Base Salary for Incentive Period

x Target Bonus

x Performance Matrix Multiple

x Individual Performance Multiplier (IPM)

In no event can an individual bonus payment to a participant exceed 3.00 times
such participant’s Target Bonus.

General Provisions

The Compensation Committee (or the independent members of the Company’s Board of
Directors, within the meaning set forth in Section 162(m) (the “Independent
Directors”)) shall be the Plan Administrator. The Compensation Committee (or the
Independent Directors) shall make such rules, regulations, interpretations and
computations and shall take such other action to administer the Plan as it may
deem appropriate. The establishment of the Plan shall not confer any legal
rights upon any employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company to discharge any employee and
to treat him or her without regard to the effect which that treatment might have
upon him or her as a participant in the Plan. This Plan shall be construed,
administered and enforced by the Compensation Committee (or the Independent
Directors), in its sole discretion. The laws of the State of California will
govern any legal dispute involving the Plan. The Compensation Committee (or the
Independent Directors) may at any time alter, amend or terminate the Plan,
subject to the requirements of Section 162(m).